Dismissing Appeal.
The punishment of the appellants was fixed at a fine of forty dollars and imprisonment for thirty days upon their conviction for violation of the local option law. They have made a motion for an appeal.
This court is without jurisdiction of an appeal in a misdemeanor case where the fine is less than fifty dollars or where the imprisonment does not exceed thirty days. Criminal Code of Practice, sec. 347; Hodge v. Com., 200 Ky. 125,252 S.W. 576; Compton v. Com., 270 Ky. 51, 109 S.W.2d 16; Murphy v. Com., 275 Ky. 318, 121 S.W.2d 704.
The appeal is dismissed.